        Case
         Case1:18-cv-02185-LJL
              1:18-cv-02185-LJL Document
                                 Document373-1
                                          377 Filed
                                               Filed07/14/21
                                                     06/29/21 Page
                                                               Page12ofof23




                    UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
EASTERN PROFIT CORPORATION           )
LIMITED                              )
                                     )
                        Plaintiff,   )
                                     )
v.                                   ) Case No. 18-CV-2185 (LJL)
                                     )
STRATEGIC VISION US, LLC             )
                                     )
                        Defendant.   )
                                       )

                         STIPULATED AND FINAL JUDGMENT

              WHEREAS, Plaintiff Eastern Profit Corporation Limited (“Eastern”) brought this

action against Defendant Strategic Vision US LLC (“Strategic”), and Strategic asserted

counterclaims against Eastern (the “Counterclaims”);

              WHEREAS, the Court held an in-person bench trial in this matter, which

commenced on April 19, 2021 and concluded on April 22, 2021;

              WHEREAS, the parties delivered their closing statements to the Court, remotely,

on April 30, 2021;

              WHEREAS, on June 22, 2021, the Court issued its Findings of Fact and

Conclusions of Law pursuant to Fed. R. Civ. P. 52 (Dkt. No. 372);

              IT IS HEREBY ORDERED AND ADJUDGED, this ___
                                                      14 day of __________,
                                                                   July

2021, that:

              1.      JUDGMENT is entered in Eastern’s favor and against Strategic on Count

III (Declaratory Judgment) of Eastern’s Second Amended Complaint (Dkt. No. 93 ¶¶ 46-107),

Count I (Breach of Contract) of Strategic’s Counterclaims (Dkt. No. 127 ¶¶ 89-104), and Count

II (Fraud) of Strategic’s Counterclaims (Dkt. No. 127 ¶¶ 105-116);
        Case
         Case1:18-cv-02185-LJL
              1:18-cv-02185-LJL Document
                                 Document373-1
                                          377 Filed
                                               Filed07/14/21
                                                     06/29/21 Page
                                                               Page23ofof23




              2.        Eastern is hereby AWARDED $1 million USD, plus [pre-judgment interest

in the amount of $208,767.12 and] post-judgment interest in the amount of $2.47 per day beginning

on June 30, 2021; and

              3.        Following entry of this judgment, Eastern may apply for allowable costs

pursuant to Fed. R. Civ. P. 54(d) and Local Rule 54.1.


 /s/ Joanna J. Cline                               /s/ Edward D. Greim
 Joanna J. Cline (Pro Hac Vice)                    Edward D. Greim (NY Bar ID No. 4240172)
 Christopher B. Chuff (Pro Hac Vice)               Jennifer Donnelli (Pro Hac Vice)
 TROUTMAN PEPPER HAMILTON                          Lucinda Luetkmeyer (Pro Hac Vice)
 SANDERS LLP                                       1100 Main Street, Suite 2700
 1313 North Market Streets, Suite 5100             Kansas City, MO 64105
 Wilmington, DE 19801                              Telephone: (816) 256-3181
 Telephone: 302.777.6500                           Fax: (816) 256-5958
 Fax: 302.421.8390
                                                   Attorneys for Strategic Vision US LLC
 Francis J. Lawall (Admitted to S.D.N.Y.).
 TROUTMAN PEPPER HAMILTON
 SANDERS LLP
 3000 Two Logan Square
 Eighteenth and Arch Streets
 Philadelphia, PA 19103
 Telephone: 215.981.4000
 Fax: 215.981.4750

 Attorneys for Eastern Profit Corporation




                   SO ORDERED this ___
                                   14 day of __________________
                                                  July          2021



                                                  The Honorable Lewis J. Liman
